Citation Nr: 1111000	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-29 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar strain with degenerative disc disease prior to June 16, 2008, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable disability rating for service-connected meralgia paresthetica of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968 and August 1969 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2005 and May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board notes that service connection for low back strain was originally awarded in a December 1981 rating decision and evaluated as zero percent disabling.  The Veteran filed a claim for an increased disability rating in October 2004.  By rating decision issued in May 2005, a 10 percent disability rating was awarded for lumbar strain with degenerative disc disease effective April 12, 2004.  The Veteran disagreed with the assignment of only a 10 percent disability rating and perfected an appeal to the Board.  Subsequently, in an August 2008 rating decision, a disability rating of 20 percent was awarded effective June 16, 2008, resulting in a staged rating for the Veteran's service-connected low back disability.  

In addition, the Board notes that service connection for meralgia paresthetica of the left lower extremity was granted in the May 2005 rating decision and was evaluated as zero percent disabling.  The Veteran disagreed with the assignment of a noncompensable disability rating and has perfected an appeal to the Board.

The Board notes that a Statement of the Case was issued in June 2009 on the issues of increased disability ratings for service-connected upper gastrointestinal bleed and anxiety disorder.  In December 2010, the Veteran was contacted seeking clarification of the issues on appeal.  The Veteran stated that he did not want to further pursue these issues and that his VA Form 9 accurately restricted and designated the issues on appeal as listed on the first page of this decision.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in December 2010.  A copy of the transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his lumbar strain with degenerative disc disease was productive of limitation of forward flexion of the thoracolumbar spine of at least 60 degrees and muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis prior to June 16, 2008.

2.  The Veteran's lumbar strain with degenerative disc disease has not been productive of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's meralgia paresthetica of the left lower extremity is productive of mild incomplete paralysis of the anterior crural nerve (femoral).


CONCLUSIONS OF LAW

1.  Prior to June 16, 2008, the criteria for a disability rating of 20 percent for lumbar strain with degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2010).

2.  The criteria for a disability rating in excess of 20 percent for lumber strain with degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2010).

3.  The criteria for a disability rating of 10 percent for meralgia paresthetica of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8526 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was initially sent to the Veteran in November 2004, prior to the initial adjudication of his claim for an increased disability rating for service-connected lumbar strain with degenerative disc disease, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In May 2008, he was provided notice pursuant to the decision in Vazquez-Flores.  In addition, he was advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  

The Board acknowledges that the notice letter sent to the Veteran in November 2004 did not fully meet the requirements set forth in Vazquez-Flores and is not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in May 2008, and his claim was subsequently adjudicated in March 2009, June 2010 and December 2010.  Thus, the Board finds that any deficiencies as to timing and content have been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may therefore proceed to adjudicate the Veteran's claim for an increased disability rating for the service-connected lumbar strain with degenerative disc disease without prejudice to him.

In addition, the Veteran's claim for a compensable disability rating for meralgia paresthetica of the left lower extremity arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial to the Veteran.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in January 2005, June 2008, and September 2010.  Significantly, the Board observes that he does not report that the claimed conditions have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The Board has reviewed all the evidence of record, which consists of the Veteran's statements and testimony; the reports of the VA examinations conducted in January 2005, June 2008 and September 2010; and VA treatment records for April 2004 through May 2010.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, it is not required to discuss each and every piece of evidence in the case.  The Board will summarize the relevant evidence where appropriate.

Lumbar Strain with Degenerative Disc Disease 

In a December 1981 rating decision, service connection was granted for lumbar strain, which was evaluated as zero percent disabling.  In October 2004, VA received the Veteran's claim seeking an increased disability rating for his service-connected low back disability.  By rating decision issued in May 2005, the RO granted an increased disability rating of 10 percent effective April 12, 2004, and recharacterized the Veteran's disability as lumbar strain with degenerative disc disease pursuant to the results of a January 2005 VA examination.  The Veteran disagreed with the assignment of only a 10 percent disability rating for his service-connected low back disability.  The Board notes that during the pendency of his appeal, a disability rating of 20 percent was awarded effective June 16, 2008, based upon the results of a VA examination conducted on that date.  The Veteran has continued his disagreement with the assigned disability ratings.  

Spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine; and a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  In the present case, the Board notes that the Veteran has denied and examination has failed to demonstrate that he has any neurologic deficit (e.g., radiculopathy or sciatica) resulting from his service-connected low back disability.  See October 2004 VA treatment note regarding EMG Consult and VA examination reports.  Consequently, separate evaluation is not warranted for neurologic manifestations.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

In Excess of 10 Percent Prior to June 16, 2008

The Board notes that the RO assigned an effective date of the award of 10 percent of April 12, 2004, based upon a finding that this was when the VA treatment records showed a worsening in the Veteran's service-connected low back disability.  The April 2004 VA treatment notes are the earliest relevant medical records in the claims file.  Thus, the Board will consider evidence from that date forward in determining whether a higher disability rating is warranted.

After considering all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected lumbar strain with degenerative disc disease is productive of symptoms consistent with limitation of forward flexion of the thoracolumbar spine of at least 60 degrees and/or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour. 

In June 2004, the Veteran underwent a physical therapy consult at VA for evaluation of his back.  It was noted that x-rays of the lumbar spine demonstrated moderate degenerative changes at multiple levels.  Physical examination showed moderate increased lumbar lordosis; however, active range of motion was within normal limits.  Tenderness to palpation was noted at the L1 to L5 vertebral levels, the left gluteal muscles, the sacroiliac joints and the lumbar paraspinal muscles.  A November 2004 VA treatment note indicates the Veteran had moderate discomfort with twisting motion and spasms at the left paraspinous muscle in the lumbar region on physical examination.  

At the VA examination conducted in January 2005, the Veteran complained of low back pain.  He reported that he can do everything at home and at work, but that if he does repetitive movement he gets increasing back pain.  He reported that he can walk as far as he wants to.  At work, he details cars and cleans them and is therefore in an out of cars all day.  He said he works eight hours a day without problem other than soreness in his back.  He had not missed any time from work.  He stated that he does not lift anything greater than 5 to 10 pounds as lifting greater than that causes an increase in back pain.  He reported having pain with soreness and stiffness every morning when he gets up, and he stretches and this helps relieve it somewhat.  He takes no medication for this.  He uses no canes, crutches, or assistive devices.  He felt he is very stable.  He stated that he can eat, bathe, groom, toilet and dress, including chopping wood at home.  He reported having good strength and muscle tone.  He denied bowel or bladder dysfunction.

Physical examination demonstrated the Veteran had range of motion of the thoracolumbar spine of 85 degrees of forward flexion, 20 degrees of extension, 30 degrees of lateral flexion bilaterally, and lateral rotation of 60 degrees, all with very minimal pain.  There was exquisite tenderness to palpation about the left sacroiliac joints and minimal tenderness over the erector spinae group and the spine itself in the lumbar region; however there was no muscle spasm seen.  Veteran had 5/5 strength of her dorsiflexion, plantar flexion, inversion, eversion, knee flexion/extension, and hip flexion/extension against strong resistance.  He had negative straight leg raises, negative crossover, and posterior Patrick-Fabere on the left.  He had downward toes, no clonus, and normal reflexes at the knee jerk and Achilles, equal, 2+ bilaterally. The assessment was chronic lumbar strain superimposed on degenerative disc disease confirmed by x-rays.  Electromyography was noted to be negative for radiculopathy.  The examiner further stated that, it is within reason to believe that the Veteran loses between 20 and 30 percent of his functional capacity (i.e., range of motion, strength, coordination, and fatigability) associated with pain with repetitive movement flares, which he reports having when he lifts anything greater than 5 to 10 pounds and daily with activity.

VA treatment note for May 2005 indicates the Veteran was being seen in primary care for follow-up but with a new physician.  It was noted that the Veteran mostly talked about his back and thigh numbness.  Physical examination demonstrated patella reflexes were 2+ bilaterally and motor strength in the left lower extremity was 5/5.  The Veteran was able to squat and rise to a standing position without difficulty and to heel and toe walk.  Truncal flexion was limited to 70 degrees, extension to 10 degrees, and side to side twisting to 30 degrees.  The assessment was low back pain with moderate degenerative changes multilevel in the lumbar spine.

This evidence demonstrates that, at least some time during the period prior to June 16, 2008, the Veteran had muscles spasms and increased lumbar lordosis (i.e., an abnormal spinal contour).  Moreover, although the VA examination showed forward flexion limited only to 85 degrees, the examiner stated the Veteran would have additional limitation of functioning of up to 30 percent with repetitive activity flare-ups due to pain.  When considering the increased limitation with flare-ups, the Board finds that the Veteran's limitation of forward flexion of the thoracolumbar spine would be consistent with at least 60 degrees.  The evidence, however, does not consistently show that throughout the entire period the Veteran had muscle spasms or increased lumbar lordosis (e.g., neither was noted on VA examination), nor does it indicate the Veteran's additional functional impairment due to repetitive activity was consistently at least 30 percent.  The Veteran, on the other hand, has continuously reported that his employment as a car detailer increases the severity of his back pain.  Thus, the Board finds that there is sufficient reasonable doubt that the Veteran's low back disability picture has been consistent over this period.  Resolving reasonable doubt in the Veteran's favor, therefore, the Board finds that the criteria for a disability rating of 20 percent has been met, and the Veteran's appeal should be granted to that extent.

In Excess of 20 Percent

The Board finds, however, that the evidence fails to establish that the criteria for a 40 percent disability rating have been met at any time during the appeal period.  The medical evidence fails to establish that the Veteran's service-connected lumbar strain is productive of forward flexion of 30 degrees or less.  At most, the forward flexion of the Veteran's thoracolumbar spine has been limited to 60 degrees (see June 2008 VA examination).  Furthermore, the evidence fails to establish that the Veteran has favorable ankylosis of the thoracolumbar spine.  Even with consideration of any additional functional loss on repetitive activity, the evidence does not support a finding that the Veteran's disability picture is consistent with these criteria for a 40 percent disability rating.  

The Board notes that the VA treatment records show the Veteran has also been diagnosed to have osteoporosis and scoliosis of the mid-thoracic spine with pain by x-ray and bone density scan in May 2005, which is not a service-connected disability.  The Veteran's complaints of back pain, therefore, appear to relate to more than just his service-connected lumbar strain with degenerative disc disease.  It is not clear, however, that either the Veteran or an examiner could separate the signs and symptoms related to the lumbar spine disability and those related to the thoracic spine osteoporosis.  Where it is not possible to distinguish the effects of a nonservice- connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in evaluating the Veteran's service-connected lumbar strain with degenerative disc disease, the Board has considered the reasonable doubt doctrine and attributed all symptoms to the Veteran's service-connected disability.

Consequently, the Board finds that the preponderance of the evidence supports a finding that the Veteran's service-connected lumbar strain with degenerative disc disease warrants a 20 percent disability rating, but no higher, during the entire appeal period.  

Meralgia Paresthetica of the Left Lower Extremity

Service connection was granted in the May 2005 rating decision for meralgia paresthetica of the left lower extremity.  The RO evaluated this now service-connected disability as zero percent disabling under Diagnostic Code 8728, which evaluates disability due to paralysis of the obturator nerve.

The Board notes that there is not a diagnostic code specifically for meralgia paresthetica.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After reviewing the evidence and the Diagnostic Codes applicable to evaluating nerve disabilities of the thigh area, the Board finds that the Veteran's service-connected meralgia paresthetica of the left lower extremity would be more appropriately evaluated under Diagnostic Code 8526 for paralysis of the anterior crural nerve (femoral).  The Board notes that the obturator nerve is in the appropriate location but serves the skin and superficial muscles of the thigh while the Veteran's complaints of numbness and pain are deeper in the thigh.  Furthermore, the medical evidence of record shows that meralgia paresthetica is not a definitive diagnosis of the Veteran's nerve problem in the left lower extremity as his symptoms are described as deep and more severe than those typical with this condition.  (See October 2004 note of EMG Consult.)  Finally, the September 2010 VA examination demonstrated that the Veteran had dullness of sensation along the anterior thigh associated with the femoral cutaneous nerve.  The Board finds that this nerve is the same as the anterior crural nerve (femoral) evaluated under Diagnostic Code 8526.  Consequently, the Board finds that Diagnostic Code 8526 is more appropriate to evaluate the Veteran's service-connected meralgia paresthetica of the left lower extremity.  

Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  The words "mild," "moderate," and "severe" are not defined in Diagnostic Code 8526 except as they relate to "complete" paralysis, which is defined as paralysis of the quadriceps extensor muscles.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

After considering all the evidence, the Board finds that the Veteran's meralgia paresthetica of the left lower extremity is productive of no more than mild incomplete paralysis of the anterior crural nerve (femoral).  The Veteran's symptoms are mostly subjective complaints of pain, numbness and weakness in the thigh.  Evaluation of the nerves by electromyogram in October 2004 was normal.  Thus, the diagnosis of meralgia paresthetica was based upon the Veteran's clinical picture, although it was noted that his symptoms as described are deeper and more severe than those typically seen with this condition.  Furthermore, VA examination has failed to show any significant objective signs of neurologic deficit of the anterior crural nerve (femoral).  Neurological examinations in January 2005 and June 2008 were within normal limits meaning there were no findings of muscle weakness or atrophy or decreased sensation or reflexes in the left lower extremity.  It was only at the September 2005 VA examination that dullness of sensation was noted to be present along the anterior thigh associated with the femoral cutaneous nerve; however, the remainder of the examination was within normal limits.  Furthermore, the VA examiner stated that the Veteran would not have any additional weakness, fatigability or loss of coordination due to his meralgia paresthetica.  Consequently, the preponderance of the evidence fails to support a finding that the Veteran's meralgia paresthetica of the left lower extremity is productive of a disability picture consistent with moderate incomplete paralysis of the anterior crural nerve (femoral) as his symptoms are mostly subjective with minimal objective findings of neurologic deficit.  Rather, the Board finds that the Veteran's disability picture is more properly described as mild incomplete paralysis of the anterior crural nerve (femoral).  Consequently, the Board concludes that the preponderance of the evidence is in favor of assigning a 10 percent disability rating, but no higher, for the Veteran's service-connected meralgia paresthetica of the left lower extremity.

Final Considerations

Extraschedular Consideration

The Board must consider whether referral for consideration of an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the evidence does not establish that the Veteran's disability picture for either his service-connected lumbar strain with degenerative disc disease or meralgia paresthetica of the left lower extremity is so exceptional as to render application of the rating schedule inadequate.  Rather, the established criteria clearly adequately contemplate each disability.  

With regard to the Veteran's service-connected lumbar strain with degenerative disc disease, he complains mostly of pain in his low back with some stiffness and soreness, especially in the morning and with repetitive activity, which affects his ability to function, especially at his job as a car detailer.  The Board finds, however, that the Veteran's symptoms are not out of the ordinary for his disability and that the VA rating schedule contemplates such symptoms.  Furthermore, the Board notes that additional functional impairment has been contemplated in evaluating the Veteran's service-connected lumbar strain with degenerative disc disease.  The evidence does not show, nor does the Veteran contend, that he has symptoms that are unusual or extraordinary such that they are not contemplated by the establish rating criteria.  Furthermore, although the Veteran complains that his service-connected low back disability affects his ability to obtain better employment or to maintain his current employment, such is contemplated by the VA rating schedule as it contemplates loss of industrial capacity and the assignment of a disability rating is acknowledgement that there is some industrial impairment present.  The Veteran has not, however, indicated (nor does the evidence show) that his industrial impairment is that which is not contemplated by the rating schedule.  Consequently, the Board finds that the VA rating schedule is adequate for rating the Veteran's service-connected low back disability and, therefore, referral for consideration of an extraschedular disability rating is not warranted.

With regards to the veteran's service-connected meralgia paresthetica of the left lower extremity, of pain, numbness and weakness in the left thigh area with minimal of neurologic deficit.  The Board finds the symptoms are not out of the ordinary for this disability and that the VA rating schedule contemplates such symptoms.  Furthermore, the Board notes that additional functional impairment has been contemplated in evaluating the Veteran's service-connected meralgia paresthetica of the left lower extremity.  The evidence does not show, nor does the Veteran contend, that he has symptoms that are unusual or extraordinary such that they are not contemplated by the establish rating criteria.  Furthermore, although the Veteran complains that this service-connected disability affects his ability to obtain better employment or to maintain his current employment, such is contemplated by the VA rating schedule as it contemplates loss of industrial capacity and the assignment of a disability rating is acknowledgement that there is some industrial impairment present.  The Veteran has not, however, indicated (nor does the evidence show) that his industrial impairment is that which is not contemplated by the rating schedule.  Consequently, the Board finds that the VA rating schedule is adequate for rating the Veteran's service-connected meralgia paresthetica of the left lower extremity; and, therefore, referral for consideration of an extraschedular disability rating is not warranted.

TDIU

Finally, the Board notes that the Veteran has made allegations about his ability to obtain and sustain a substantial gainful occupation as a result of his service-connected low back disability, thereby alleging entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  The Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In rating decision issued in May 2005, the RO denied a TDIU.  The Veteran did not appeal that denial.  Nevertheless, the Board finds that the Veteran has been gainfully employed throughout the appeal period.  The Board acknowledges that the VA treatment records indicate the Veteran lost a job at the end of June 2004; however, they also show that he started a new job less than a month later.  Thus, the Veteran was not unemployed for any significant period of time, and his ability to find new employment, which was in the same field, within a short amount of time speaks against finding that he is unable to obtain employment.  The Board also acknowledges that the Veteran currently reports he only works three days a week as a detailer; however, his report of the hours he works is very inconsistent.  He has reported he works 8 hours a day (see January 2005 VA examination report), 10 hours a day (see May 2005, May 2008 and August 2008 statements) and sometimes 12 hours or more (see hearing transcript, page 6).  Furthermore, the Veteran's report of how much work he has missed is inconsistent.  In June 2010, he reported missing approximately 80 hours of work that year due to his service-connected disabilities; however, only three months later at a VA examination conducted in September 2010, he reported having only missed one day of work.  Furthermore, although the Veteran has stated that he is unable to work more because of his service-connected disabilities, he conversely testified at his Board hearing in December 2010 that he is restricted from working more than three days a week because he is receiving Social Security retirement pay.  (See hearing transcript, pages 14-15.)  Finally, the Board notes that he has been able to successfully maintain his employment despite his disabilities and the prolonged standing, bending and twisting required by his position. Thus, the Board finds that entitlement to a TDIU is not warranted as the evidence of record fails to show that the Veteran is unable to obtain or maintain gainful employment due to his service-connected disabilities.



ORDER

Entitlement to a disability rating of 20 percent for service-connected lumbar strain with degenerative disc disease is granted prior to June 16, 2008, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for service-connected lumbar strain with degenerative disc disease is denied.

Entitlement to a disability rating of 10 percent for service-connected meralgia paresthetica of the left lower extremity is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


